Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 31, 2018

                                      No. 04-18-00344-CV

                                      John B. URBAHNS,
                                           Appellant

                                                v.

                                LSREF2 COBALT (TX), LLC,
                                        Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI22479
                          Honorable Richard Price, Judge Presiding


                                         ORDER
       Appellee’s brief was due on October 24, 2018. See TEX. R. APP. P. 38.6(b). Before the
due date, Appellee filed an unopposed first motion for an extension of time to file the brief until
October 31, 2018. See id. R. 10.5(b).
      Appellee’s motion for extension of time is GRANTED. Appellee’s brief is due on
October 31, 2018.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court